Per Curiam:

The motions to dismiss are granted and the appeals are dismissed. Treating the papers whereon the appeals were allowed as petitions for writs of certiorari as required by § 237 (c) of the Judicial Code, as amended, 28 U. S. C. § 344 (c), certiorari is denied. George Henry Hujt for appellant in No. 1223. Max P. Zall for appellant in No. 1230. Charles E. Thomas, Samuel Graff Miller and William McKelvy Rutter for appellee in No. 1223. Henry E. Lutz for appellees in No. 1230. Reported below: No. 1223, 355 Pa. 377, 49 A. 2d 707; No. 1230, 115 Colo. 510, 176 P. 2d 904.